AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Eastern District
                                                    __________  DistrictofofLouisiana
                                                                             __________

                                                                       )
                         Jorge Gomez                                   )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                v.
                                                                       )
                                                                               Civil Action No. 19-11803       E(1)
                                                                       )
                  The City of New Orleans
                       John Galman                                     )
                      Spencer Sutton                                   )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION
                                           The City of New Orleans
To: (Defendant’s name and address) 1300 Perdido Street
                                           New Orleans, La 70112




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Bradley Joseph Schlotterer
                                   Kean Miller LLP (New Orleans)
                                   First Bank & Trust Tower
                                   909 Poydras Street, Suite 3600
                                   New Orleans, LA 70112
                                   504-585-3050
                                   Email: Brad.Schlotterer@keanmiller.com
         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk



                  Jul 24 2019
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-11803

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
